DETAILED ACTION
Responsive to the claims filed December 10, 2019. Claims 1-20 are presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shalev-Shwartz et al (US 2019/0295179). 
As per claim 1, Shalev-Shwartz et al teach a method for training control software to reinforce safety constraints using visual inputs, said method comprising the steps of: 
performing template matching for each object in an image of a reinforcement learning (RL) agent's action space using a visual template for each object in the image wherein each object in the image of the RL agent's action space is detected (see at least paragraph [0192]);
 mapping each detected object to a set of planar coordinates for each object in the image of the RL agent's action space (see at least paragraphs [0192/0197]);
determining a set of safe actions for the RL agent by applying a safety specification for the RL agent's action space to the set of variables for coordinates for each object in the image of the RL agent's action space (see at least paragraph [0194]); 
outputting the set of safe actions to the RL agent for a current state of a RL procedure (see at least paragraphs [00195, 0558]); and 
(see at least paragraphs [0014, 0227, 0261]).  
As per claim 2, Shalev-Shwartz et al teach wherein performing template matching for each object in the image of the RL agent's action space comprises using the visual template for each object to place bounding boxes about each object in the image of the RL agent's action space (see at least paragraphs [0161-0166, 170]).  
As per claim 3, Shalev-Shwartz et al teach wherein mapping each detected object to the set of planar coordinates for each object in the image of the RL agent's action space comprises mapping a centroid of each bounding box to the planar coordinates for each object in the image of the RL agent's action space (see at least paragraphs [0173-0175]).    
As per claim 4, Shalev-Shwartz et al teach comprising training template matching for each object by augmenting data in a single, labeled image of the RL agent's action space, removing all templates from the image, randomly sampling a plurality of templates. augmenting each of the plurality of templates, randomly placing each of the plurality of templates in the image using template masks, wherein a plurality of images are created and training the template matching using the plurality of images (see at least paragraphs [0192-0197]).    
As per claim 5, Shalev-Shwartz et al teach wherein augmenting data in the single, labeled image includes one or more of randomly adjusting the brightness of the image, cropping the image, or left-right flipping of the image, and wherein augmenting each of the plurality of templates comprises one or more of left-right flipping of the template. rotating the template, or dropping pixels from the template (see at least paragraphs [0170, 0140, 0164]).    
As per claim 6, Shalev-Shwartz et al teach wherein the RL agent is one of a self-controlled land based motor vehicle, a self-controlled aerial motor vehicle a self-controlled floating aquatic motor vehicle, or a self-controlled underwater motor vehicle (see at least paragraph [0003])
As per claim 7, Shalev-Shwartz et al teach using differences between the set of planar coordinates for each object at a current RL step and the set of planar coordinates for each object at a previous RL step to infer potential actions of each object: wherein the RL agent uses knowledge of its dynamics and the safety specification to construct constraints that ensure that the RL agent takes an action only if, after taking the action and then following a worst possible outcome of all previously observed state transitions, the safety specification is still satisfied one step into the future (see at least paragraphs [0171-0175]).       
As per claim 8, Shalev-Shwartz et al teach wherein the safety specification comprises a plurality of safety constraints specified in a formal logic for each object in the image (see at least paragraph [0260]). 
Claims 9-20 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/              Primary Examiner, Art Unit 3661